DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/30/2020 have been fully considered but they are not persuasive. Applicant has argued that Kaneko does not teach the first press controller, first conveyance controller, and second conveyance controller cooperating with one another. However, this cooperation is not said to be taught by the Kaneko reference instead the Takayama reference is used to teach a first press controller cooperating with a first conveyance controller and second conveyance controller. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that the references Takayama and Izumi do not teach what information needs to be sent from one device to another device. The examiner respectfully submits that the type of information being sent is time and position information based on the primary reference Kaneko and that the references Takayama and Izumi are used to teach controller circuit structure which would be capable of sending this information and where this information is sent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-8, & 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter in question is the limitation that the first press controller has a first position and a second position. This limitation implies that the first press controller is capable of moving, or is moved, between a first position and second position. The specification does not detail that the first press controller is capable of moving or is moved. The specification instead states that the first press controller sets first and second positions of the first slide of the first press.
Similarly, the specification does not detail that the first conveyance controller has a third position and a fourth position between which it moves. Instead the specification states that the first conveyance controller sets a third position and a fourth position of the first conveying device.
Further, the specification does not detail that the second conveyance controller has a fifth position and a sixth position between which it moves. Instead the specification states that the second conveyance controller sets a fifth position and a sixth position of the second conveying device.

Claims 4, 6, & 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter in question is the limitation that the second conveying/conveyance controller has a further eighth position. This limitation implies that the second conveying/conveyance controller is capable of moving, or is moved, between a fifth position, sixth position, and eighth position. The specification does not detail that the second conveying/conveyance controller is capable of moving or is moved. The specification instead states that the second conveying/conveyance controller sets fifth, sixth, and eighth positions of the second conveying device.

Claims 9-10 & 12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter in question is the limitation that the first press controller has a first position and a second position. This limitation implies that the first press controller is capable of moving, or is moved, between a first position and second position. The specification does not detail that the first press controller is capable of moving or is moved. The specification instead states that the first press controller sets first and second positions of the first slide of the first press.

Further, the specification does not detail that the second conveyance controller has a fifth position and a sixth position between which it moves. Instead the specification states that the second conveyance controller sets a fifth position and a sixth position of the second conveying device.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 6, & 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites the limitation "the second conveying controller" in 10.  There is insufficient antecedent basis for this limitation in the claim as there has been defined a second conveyance controller in claim 1 however not second conveying controller has been defined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-8, & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (US 8096233, hereafter Kaneko) in view of Takayama (US 7428837, hereafter Takayama) and Izumi et al. (US 9329593, hereafter Izumi).

Regarding Claim 1, Kaneko teaches:
A first press machine (Fig. 1, Element 10) having a first slide (Fig. 12, Element 12)
A first conveying device (Fig. 1, Element 30U) that carries a workpiece  (Fig. 12, Element 35) to be processed into the first press machine (Fig. 1, Element 10)
A second conveying device (Fig. 1, Element 30D) that carries a processed workpiece (Fig. 12, Element 35) out of the first press machine (Fig. 12, Element 10)
The operation control device comprising:
A first press controller (Fig. 1, Element 25) that controls the first press machine (Fig. 1, Element 10)
A first conveyance controller (Fig. 1, Element 55) that controls the first conveying device (Fig. 1, Element 30U)
A second conveyance controller (Fig. 1, Element 55) that controls the second conveying device (Fig. 1, Element 30D)
The first press controller (Fig. 1, Element 25), the first conveyance controller (Fig. 1, Element 55), and the second conveyance controller (Fig. 1, Element 55) are communicably connected to each other
The first conveyance controller (Fig. 1, Element 55) controls the first conveying device (Fig. 1, Element 30U) so that, at or after a time at which the second conveying device (Fig. 1, Element 30D) exits an interference region, the first conveying device (Fig. 1, Element 30U) enters the interference region in which the first conveying device (Fig. 1, Element 30U) interferes with the second conveying device (Fig. 1, Element 30D) on the basis of the time information received ([0138]) and transmits time information (Fig. 2B, Element Tr) indicating a timing at which the first conveying device (Fig. 1, Element 30U) exits an interference region (Fig. 3B, Interference Position) in which the first conveying device (Fig. 1, Element 30U) interferes with the first press machine (Fig. 1, Element 10)
The first conveyance controller thus setting a position from which the first conveying device exits the interference region and another position from which the first conveying device enters the interference region
The first press controller (Fig. 1, Element 25) controls the first press machine (Fig. 1, Element 10) so that, at or after a time at which the first conveying device (Fig. 1, 
The first press controller thus setting a first position from which the first slide enters the interference region and a second position from which the first slide exits the interference region
The second conveyance controller (Fig. 1, Element 55) controls the second conveying device (Fig. 1, Element 30D) so that, at or after a time at which the slide of the first press machine (Fig. 1, Element 10) exits the interference region (Fig. 3A, Interference Escape Position), the second conveying device enters an interference region (Fig. 3A, Empty Transfer In) in which the second conveying device interferes with the first press machine on the basis of the time information received 
The second conveyance controller (Fig. 1, Element 55) transmits time information indicating a timing at which the second conveying device (Fig. 1, Element 30D) exits an interference region in which the second conveying device (Fig. 1, Element 30D) interferes with the first conveying device (Fig. 1, Element 30U)
The second conveyance controller thus setting a position from which the second conveying device enters the interference region and another position from which the second conveying device exits the interference region
The interference region is a region where the first slide, first conveying device, and second conveying device have the possibility of interfering with one another.
	Kaneko does not disclose that the time information would be sent from the first conveyance controller to the first press controller or the time information of the first press controller being sent to the second conveyance controller. However, Takayama, in the same field of automated tandem press lines, teaches a first conveyance controller (Fig. 8, Element 31) sending signal information (Fig. 8, Element 92) to a first press controller (Fig. 5, Element 42) and the first press controller (Fig. 5, Element 42) sending signal information to a second conveyance controller (Fig. 8, Element 31 (each transportation device having a separate controller)). It would have been obvious to one skilled in the art prior to the effective filing date to have substituted the control circuit layout of Kaneko with the control circuit layout of Takayama as the circuit layout of Takayama to obtain the predictable result of controlling the system of Kaneko (simple substitution of one known element with another to yield a predictable result).
	The modified Kaneko does not teach that the second conveyance controller would send information back to the first conveyance controller for the first conveyance controller to know that the second conveyance machine is within the interference region. However, Izumi, in the related field of conveyance robots, teaches successive conveyance robots (Fig. 4, Elements 10 & 10A) exchanging position and/or time (Col. 4, Lines 35-54) data (Fig. 6, Element S102) between their individual controllers (Fig. 3, Elements 12 & 12A) to know when one would be within an interference area (Fig. 5, Element C) in order to avoid interference (Col. 5, Lines 14-18). It would have been obvious to one skilled in the art prior to the effective filing date to have had the conveyance controllers of the modified Kaneko sending information directly to one another, as disclosed by Izumi, instead of through a master controller as it would be an obvious substitution of the control circuit layout.

Claim 3, the modified Kaneko teaches:
The first press controller (Fig. 1, Element 25) controls the first press machine (Fig. 1, Element 10) so that the slide of the first press machine (Fig. 1, Element 10) enters the interference region in which the first press machine (Fig. 1, Element 10) interferes with the first conveying device (Fig. 1, Element 30U), at a speed designated in advance ([0014])
The second conveyance controller (Fig. 1, Element 55) controls the second conveying device (Fig. 1, Element 30D) so that the second conveying device (Fig. 1, Element 30D) enters the interference region in which the second conveying device (Fig. 1, Element 30D) interferes with the first press machine (Fig. 1, Element 10), at a speed designated in advance 
The first conveyance controller (Fig. 1, Element 55) controls the first conveying device (Fig. 1, Element 30U) so that the first conveying device (Fig. 1, Element 30U) enters the interference region in which the first conveying device (Fig. 1, Element 30U) interferes with the second conveying device (Fig. 1, Element 30D), at a speed designated in advance ([0138]).

	Regarding Claim 4, though the modified Kaneko teaches a first press machine (Fig. 12, Element 10U)
The press line further includes a second press machine (Fig. 12, Element 10D) having a second slide, and a second press controller (Fig. 12, Element 25P) that controls the second press machine (Fig. 12, Element 10D)
The second conveying device (Fig. 12, Element 30) carries a workpiece (Fig. 12, Element 35) carried out from the first press machine (Fig. 12, Element 10U) into the second press machine (Fig. 12, Element 10D)
The second conveyance controller (Fig. 12, Element 55P) and the second press controller (Fig. 12, Element 25P) are communicably connected to each other
The second conveyance controller (Fig. 12, Element 55P) transmits, to the second press controller (Fig. 12, Element 25P), time information indicating a timing at which the second conveying device (Fig. 12, Element 30) exits a second interference region in which the second conveying device (Fig. 12, Element 30) interferes with the second press machine (Fig. 12, Element 10D)
The second press controller (Fig. 12, Element 55P) controls the second press machine (Fig. 12, Element 10D) so that, at or after a time (Fig. 13, Element Tr3) at which the second conveying device (Fig. 12, Element 30) exits the second interference region, a slide of the second press machine (Fig. 12, Element 10D) enters the second interference region in which the second press machine (Fig. 12, Element 10D)  interferes with the second conveying device (Fig. 12, Element 30) on the basis of the time information (Fig. 13) received from the second conveyance controller (Fig. 12, Element 55P) ([0005-0006]).

	Regarding Claim 6, the modified Kaneko teaches:
The second press controller (Fig. 12, Element 25P) controls the second press machine (Fig. 12, Element 10D) so that the slide of the second press machine (Fig. 12, Element 10D) enters the second interference region in which the second press machine (Fig. 12, 

Regarding Claim 7, the modified Kaneko teaches:
The first conveyance controller (Fig. 1, Element 55) updates section (Fig. 2B) information indicating an operation section in which the first conveying device (Fig. 1, Element 30U) is located among a plurality of operation sections (Fig. 2B, Elements Tr1-4) obtained by dividing an operation of the first conveying device (Fig. 1, Element 30U), and transmit the updated section information to the first press controller (Fig. 1, Element 25)
The second conveyance controller (Fig. 1, Element 55) updates section information (Fig. 2B) indicating an operation section in which the second conveying device (Fig. 1, Element 30D) is located among a plurality of operation sections (Fig. 2B, Elements Tr1-4) obtained by dividing an operation of the second conveying device (Fig. 1, Element 30D), and transmit the updated section information to the first press controller (Fig. 1, Element 25)
The first press controller (Fig. 1, Element 25) updates section information (Fig. 2A) indicating an operation section in which the slide of the first press machine is located among a plurality of operation sections (Fig. 2B, Elements Tr1-4) obtained by dividing an operation of the slide of the first press machine, update state information indicating a state of the interference region (Fig. 5A) on the basis of the updated section information and the section information received from the first conveyance controller (Fig. 5B) and the second conveyance controller (Fig. 5B), and transmit the updated state 
The first press controller (Fig. 1, Element 25) controls the first press machine (Fig. 1, Element 10) so that the slide of the first press machine enters the interference region in which the first press machine interferes with the first conveying device (Fig. 1, Element 30U), with minimum time when the state information indicates that there is a workpiece to be processed, and control the first press machine so that, at or after a time (Fig. 3B, Element Tr4) at which the first conveying device exits the interference region, the slide of the first press machine enters the interference region (Fig. 3B, Downward Movement Interference Position) in which the first press machine interferes with the first conveying device (Fig. 1, Element 30U) on the basis of the time information received from the first conveyance controller (Fig. 1, Element 55) in a case other than a case in which the state information indicates that there is a workpiece to be processed
The second conveyance controller (Fig. 1, Element 55) controls the second conveying device (Fig. 1, Element 30D) so that the second conveying device (Fig. 1, Element 30D) enters the interference region in which the second conveying device interferes with the first press machine, with minimum time when the state information received from the first press controller (Fig. 1, Element 25) indicates that there is a processed workpiece (Fig. 8), and control the second conveying device (Fig. 1, Element 30D) so that, at or after a time (Fig. 3A, Element Tr1) at which the slide of the first press machine exits the interference region, the second conveying device enters (Fig. 3A, Empty Transfer) the interference region in which the second conveying device interferes with the first press machine on the basis of the time information received from the first press controller in 
The first conveyance controller (Fig. 1, Element 55) controls the first conveying device (Fig. 1, Element 30U) so that the first conveying device enters the interference region in which the first conveying device interferes with the second conveying device, with minimum time when the state information received from the first press controller indicates that there is no workpiece, and control the first conveying device so that, at or after a time (Fig. 3A, Element Tr2) at which the second conveying device (Fig. 1, Element 30D) exits the interference region, the first conveying device (Fig. 1, Element 30U) enters the interference region (Fig. 3A, Workpiece Transfer In) in which the first conveying device interferes with the second conveying device on the basis of the time information received from the second conveyance controller in a case other than a case in which the state information indicates that there is no workpiece.

	Regarding Claim 8, the modified Kaneko does not teach monitoring abnormalities of the first conveyance controller, first press controller, or second conveyance controller. However, Takayama teaches comparing a signal (Fig. 5, Elements S2) received from the previous controller (Fig. 5, Element 41) against a master signal (Fig. 5, Element Ig) and adjusting (Fig. 6, Elements T1 & T2) for any abnormalities detected to ensure the synchronicity of the press line for each successively communicating controller (Fig. 5, Elements 43 & 44) ([0072]). It would have been obvious to one skilled in the art prior to the effective filing date to have configured the control circuit of the modified Kaneko to have abnormality detection and correction, as disclosed by Takayama, present in the control circuit as this would ensure that any error that should occur in the signal information can be corrected for preventing the errors from accumulating and potentially leading to a failure. 

	Regarding Claim 11, the modified Kaneko teaches:
The second conveying device (Fig. 1, Element 30D) brings the workpiece into the second press machine (as the second conveying device is a downstream-side servo transfer device that transfers workpiece to a further press downstream).

	Claims 9, 10, & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko, in view of Takayama, and Izumi.

	Regarding Claim 9, Kaneko teaches:
A first press machine (Fig. 1, Element 10) having a first slide (Fig. 10, Element 12)
A first conveying device (Fig. 1, Element 30U) that carries a workpiece (Fig. 12, Element 35) to be processed into the first press machine (Fig. 1, Element 10)
A second conveying device (Fig. 1, Element 30D) that carries a processed workpiece  (Fig. 12, Element 35) out of the first press machine (Fig. 1, Element 10)
A first press controller (Fig. 1, Element 25) that controls the first press machine (Fig. 1, Element 10)
A first conveyance controller (Fig. 1, Element 55) that controls the first conveying device (Fig. 1, Element 30U)
A second conveyance controller (Fig. 1, Element 55) that controls the second conveying device (Fig. 1, Element 30D)
The operation control method comprising the steps of:
Causing the first conveyance controller (Fig. 1, Element 55) to control the first conveying device (Fig. 1, Element 30U) so that, at or after a time at which the 
Causing the first press controller (Fig. 1, Element 25) to control the first press machine (Fig. 1, Element 10) so that, at or after a time at which the first conveying device (Fig. 1, Element 30U) exits the interference region, a slide of the first press machine (Fig. 1, Element 10) enters the interference region in which the first press machine interferes with the first conveying device (Fig. 3B, Interference Position) on the basis of the time information received, and transmit time information (Fig. 2A, Press Phase Signal) indicating a timing at which the slide of the first press machine (Fig. 2A, Press Angle) exits an interference region in which the first press machine interferes with the second conveying device (Fig. 1, Element 30D)
Causing the second conveyance controller (Fig. 1, Element 55) to control the second conveying device (Fig. 1, Element 30D) so that, at or after a time at which the slide of the first press machine (Fig. 1, Element 10) exits the interference region (Fig. 3A, Interference Escape Position), the second conveying device enters the interference region (Fig. 3A, Empty Transfer In) in 
The second conveyance controller (Fig. 1, Element 55) transmits time information indicating a timing at which the second conveying device (Fig. 1, Element 30D) exits an interference region in which the second conveying device (Fig. 1, Element 30D) interferes with the first conveying device (Fig. 1, Element 30U)
The interference region is a region where the first slide, first conveying device, and second conveying device have the possibility of interfering with one another.
	Kaneko does not disclose that the time information would be sent from the first conveyance controller to the first press controller or the time information of the first press controller being sent to the second conveyance controller. However, Takayama, in the same field of automated tandem press lines, teaches a first conveyance controller (Fig. 8, Element 31) sending signal information (Fig. 8, Element 92) to a first press controller (Fig. 5, Element 42) and the first press controller (Fig. 5, Element 42) sending signal information to a second conveyance controller (Fig. 8, Element 31 (each transportation device having a separate controller)). It would have been obvious to one skilled in the art prior to the effective filing date to have substituted the control circuit layout of Kaneko with the control circuit layout of Takayama as the circuit layout of Takayama to obtain the predictable result of controlling the system of Kaneko.

	Regarding Claim 10, the modified Kaneko teaches:
The press line further includes a second press machine (Fig. 12, Element 10D)
A second press controller (Fig. 12, Element 25P) that controls the second press machine (Fig. 12, Element 10D)
The second conveying device (Fig. 12, Element 30) carries a workpiece (Fig. 12, Element 35) carried out from the first press machine (Fig. 12, Element 10U) into the second press machine (Fig. 12, Element 10D)
The operation control method comprises the steps of:
Causing the second conveyance controller (Fig. 12, Element 55P) to transmit, to the second press controller (Fig. 12, Element 25P), time information indicating a timing at which the second conveying device (Fig. 12, Element 30) exits a second interference region in which the second conveying device (Fig. 12, Element 30) interferes with the second press machine (Fig. 12, Element 10D)
Causing the second press controller (Fig. 12, Element 55P) to control the second press machine (Fig. 12, Element 10D) so that, at or after a time (Fig. 13, Element Tr3) at which the second conveying device (Fig. 12, Element 30) exits the second interference region, a slide of the second press machine (Fig. 12, Element 10D) enters the second interference region in which the second press machine (Fig. 12, Element 10D) interferes with the second conveying device (Fig. 12, Element 30) on the basis of the time information (Fig. 13) received from the second conveyance controller (Fig. 12, Element 55P) ([0005-0006]).

	Regarding Claim 12, the modified Kaneko teaches:
The second conveying device (Fig. 1, Element 30D) brings the workpiece into the second press machine (as the second conveying device is a downstream-side servo transfer device that transfers workpiece to a further press downstream).
	


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725